
	
		II
		Calendar No. 262
		112th CONGRESS
		1st Session
		H. R. 3094
		IN THE SENATE OF THE UNITED
		  STATES
		
			December 1, 2011
			Received
		
		
			December 15, 2011
			Read the first time
		
		
			December 16, 2011
			Read the second time and placed on the
			 calendar
		
		AN ACT
		To amend the National Labor Relations Act
		  with respect to representation hearings and the timing of elections of labor
		  organizations under that Act.
	
	
		1.Short titleThis Act may be cited as the
			 Workforce Democracy and Fairness
			 Act.
		2.Timing of
			 electionsSection 9 of the
			 National Labor Relations Act (29 U.S.C. 159) is amended—
			(1)in subsection (b),
			 by striking The Board shall decide and all that follows through
			 Provided, That the and inserting: In
			 each case, prior to an election, the Board shall determine, in order to assure
			 to employees the fullest freedom in exercising the rights guaranteed by this
			 Act, the unit appropriate for the purposes of collective bargaining. Unless
			 otherwise stated in this Act, and excluding bargaining unit determinations
			 promulgated through rulemaking effective before August 26, 2011, the unit
			 appropriate for purposes of collective bargaining shall consist of employees
			 that share a sufficient community of interest. In determining whether employees
			 share a sufficient community of interest, the Board shall consider (1)
			 similarity of wages, benefits, and working conditions; (2) similarity of skills
			 and training; (3) centrality of management and common supervision; (4) extent
			 of interchange and frequency of contact between employees; (5) integration of
			 the work flow and interrelationship of the production process; (6) the
			 consistency of the unit with the employer’s organizational structure; (7)
			 similarity of job functions and work; and (8) the bargaining history in the
			 particular unit and the industry. To avoid the proliferation or fragmentation
			 of bargaining units, employees shall not be excluded from the unit unless the
			 interests of the group sought are sufficiently distinct from those of other
			 employees to warrant the establishment of a separate unit. Whether additional
			 employees should be included in a proposed unit shall be based on whether such
			 additional employees and proposed unit members share a sufficient community of
			 interest, with the sole exception of proposed accretions to an existing unit,
			 in which the inclusion of additional employees shall be based on whether such
			 additional employees and existing unit members share an overwhelming community
			 of interest and the additional employees have little or no separate identity.
			 The; and
			(2)in subsection
			 (c)(1), in the matter following subparagraph (B)—
				(A)by inserting
			 , but in no circumstances less than 14 calendar days after the filing of
			 the petition after hearing upon due notice;
				(B)by inserting
			 before the last sentence the following: An appropriate hearing shall be
			 one that is non-adversarial with the hearing officer charged, in collaboration
			 with the parties, with the responsibility of identifying any relevant and
			 material pre-election issues and thereafter making a full record thereon.
			 Relevant and material pre-election issues shall include, in addition to unit
			 appropriateness, the Board’s jurisdiction and any other issue the resolution of
			 which may make an election unnecessary or which may reasonably be expected to
			 impact the election’s outcome. Parties may raise independently any relevant and
			 material pre-election issue or assert any relevant and material position at any
			 time prior to the close of the hearing.;
				(C)in the last
			 sentence—
					(i)by
			 inserting or consideration of a request for review of a regional
			 director’s decision and direction of election, after record of
			 such hearing; and
					(ii)by
			 inserting to be conducted as soon as practicable but not less than 35
			 calendar days following the filing of an election petition after
			 election by secret ballot; and
					(D)by adding at the
			 end the following: Not earlier than 7 days after final determination by
			 the Board of the appropriate bargaining unit, the Board shall acquire from the
			 employer a list of all eligible voters to be made available to all parties,
			 which shall include the employee names, and one additional form of personal
			 employee contact information (such as telephone number, email address or
			 mailing address) chosen by the employee in writing..
				
	
		
			Passed the House of
			 Representatives November 30, 2011.
			Karen L. Haas,
			Clerk
		
	
	
		December 16, 2011
		Read the second time and placed on the
		  calendar
	
